Opinion issued July 21, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00338-CV



IN RE THE MCGRAW-HILL COMPANIES, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, The McGraw-Hill Companies, Inc.,
challenges the trial court's April 6, 2010 and April 26, 2010 discovery orders.   

We deny the petition for writ of mandamus.
Per Curiam 

Panel consists of Justices Jennings, Alcala, and Sharp.  

1. 	The underlying case is CenterPoint Energy Services, Inc. v. Air Products, LLC and
The Premcor Refining Group, Inc., No. 2007-70853 in the 190th Judicial District
Court of Harris County, Texas, the Hon. Patricia Kerrigan, presiding.